Citation Nr: 0914862	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  08-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 until March 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.




FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of complaints of intrusive thoughts, 
nightmares, flashbacks, poor sleep, memory problems, hyper 
vigilance, and exaggerated startle response; objectively, the 
Veteran was appropriately dressed, with restricted affect, 
and linear thought process.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.

In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. See 38 C.F.R. § 4.7.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted. See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Veteran's initial disability rating in the present case 
is effective August 31, 2004.  However, 38 C.F.R. § 4.1 
provides that, in evaluating a disability, such disability is 
to be viewed in relation to its whole recorded history.  
Therefore, the Board will consider VA clinical records dated 
prior to August 2004 to the extent that they are found to 
shed additional light on the Veteran's disability picture as 
it relates to the rating period on appeal.



Analysis

The Veteran is claiming entitlement to an increased initial 
rating for PTSD.  Throughout the rating period on appeal, he 
is assigned a 30 percent evaluation pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008), which evaluates PTSD 
under the general rating formula for mental disorders.  Such 
general rating formula provides a 30 percent rating where the 
evidence demonstrates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment or mild 
memory loss (such as forgetting names, directions or recent 
events).

In order to be entitled to the next-higher 50 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The medical evidence during the period in question reveals 
complaints of anxiety, intrusive thoughts, nightmares, 
flashbacks, irritability, poor sleep, memory problems, hyper 
vigilance, and exaggerated startle response.  Additionally, 
in a private psychiatric evaluation by Dr. L. in January 
2005, the Veteran reported experiencing auditory and visual 
hallucinations.  However, Dr. L. noted that during his 
examination the Veteran did not report any then-active 
hallucinations.  He did report intermittent depressed mood 
and panic attacks, especially following nightmares, and he 
denied active suicidal or homicidal ideation.  Furthermore, 
an April 2007 VA examination indicated symptoms of 
depression, loss of energy, and loss of interest in 
activities.  In that examination report, the Veteran also 
endorsed occasional panic attacks, but "not too often."  
Similar symptomatology was also noted during a February 2007 
evaluation by Dr. G.

After reviewing the findings detailed above, the overall 
objective findings of record do not satisfy the next-higher 
50 percent evaluation.  For example, such evidence does not 
establish speech or thought disorders.  To the contrary, 
records dated in January 2005 and April 2007 indicate that 
the Veteran's thought processes were intact and his speech 
was spontaneous and logical.

Furthermore, while the Veteran complained of panic attacks 
and some depression, there is no showing that these symptoms 
affected his ability to function independently, appropriately 
and effectively.  In fact, the April 2007 VA examination 
indicated that the Veteran holds a driver's license, is 
capable of handling his own financial benefits, regularly 
visits his mother in a nursing home, and occasionally takes 
his father to doctor's appointments.  Moreover, he was 
described as neatly groomed and dressed and was able to 
perform the activities of daily living.  No evidence of 
record indicates that the Veteran suffers from obsessional 
rituals and in all available medical records, the Veteran 
denied suicidal ideation.  Finally, that the Veteran is 
married and has regular interaction with his parents fails to 
suggest an inability to establish and maintain effective 
relationships.

As noted previously, auditory and visual hallucination, as 
well as occasional panic attacks were reported by the 
Veteran, and the evidence also establishes disturbances in 
motivation and mood as manifested by depression, irritability 
and loss of energy and interest in activities.  Overall, 
however, due to the absence of symptoms such as speech or 
thought disorders, impaired impulse control, spatial 
disorientation and hygienic problems, the isolated reports of 
hallucinations and occasional panic attacks do not 
demonstrate a disability picture consistent with a higher 
evaluation under Diagnostic Code 9411.

In further finding in against assignment of the next-higher 
50 percent rating for PTSD, the Board points to the Veteran's 
Global Assessment of Functioning (GAF) scores.  GAF is a 
scale used by mental health professional and reflects 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  The scale 
may be relevant in evaluating mental disability.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 

In the present case, the record indicates two GAF scores.  An 
assessment of 37 is shown in a January 2005 report and a 
score of 55 in indicated at the April 2007 VA examination.  
GAF scores between 40 and 31 indicate some impairment in 
reality testing or communication (e.g. speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g. a depressed adult who avoids 
friends neglects family, and is unable to work).  In 
contrast, GAF score between 51 and 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co workers).

Despite the seriousness of the symptoms associated with the 
low GAF score of 37, a rating in excess of 50 percent is not 
justified on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such a 
GAF score.  Indeed, as already discussed, the competent 
evidence does not show severe obsessional rituals, impaired 
communication, neglect for family or the inability to 
maintain employment.  Because the GAF score of 37 are not 
consistent with the objective findings of record, such score 
is not probative as to the Veteran's actual disability 
picture here. 

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference 
with employment and frequent periods of hospitalization. Id. 
at 115-116. When those two elements are met, the appeal must 
be referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the Board also recognizes that in her February 
2007 evaluation, Dr. G. stated that the Veteran's symptoms 
had interfered significantly with his occupational, social 
and personal life to the extent that Dr. G. considered him 
"unemployable."  However, the competent evidence is simply 
not consistent with this conclusion, in that the Veteran has 
no significant deficits in communication or thought processes 
and his ability to maintain relationships with others has not 
been shown to be totally impaired.  While the degree of 
symptomatology demonstrated has certainly resulted in 
occupational impairment, such impairment has been adequately 
reflected by the 30 percent evaluation in effect throughout 
the rating period on appeal and thus the possibility of an 
extraschedular rating is not for application here.  Rather, 
the diagnostic criteria adequately describes the severity and 
symptomatology of the Veteran's disorder and the evidence 
does not demonstrate other related factors.  For example, the 
Veteran has not required frequent hospitalization due to the 
service-connected PTSD. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


